DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bing Yang on December 2, 2021.
The application has been amended as follows: 
9. A nitride semiconductor device, comprising: 
a first nitride semiconductor layer, constituting an electron transit layer; 
a second nitride semiconductor layer, formed on the first nitride semiconductor layer and constituting an electron supply layer; 
a nitride semiconductor gate layer, disposed on the second nitride semiconductor layer and containing an acceptor type impurity; 
a gate metal film, formed on the nitride semiconductor gate layer; 
a gate insulating film, formed on the gate metal film; 
[[a]] at least one gate electrode, formed on the gate insulating film; 
at least one gate electrode; 
a gate wiring metal formed on the passivation film; 
a gate via that penetrates the passivation film and connects the at least one gate electrode and the gate wiring metal; and 
a gate pad connected to the gate wiring metal; 
wherein the gate insulating film is present only in a region between the gate metal film and the at least one gate electrode, 
wherein the at least one gate electrode includes two gate electrodes being spaced apart with an interval and each gate electrode is a ring-shaped gate electrode,
wherein the gate wiring metal includes a first connecting portion integrally connecting an end of [[each]] one of the two gate electrodes, and connecting an the other of the two gate electrodes, 
wherein a drain electrode is placed at the interval 
wherein source electrodes are enclosed by the ring-shaped gate electrodes respectively and 
at least one gate electrode extends in a predetermined first direction and a width of the gate wiring metal extends in a second direction orthogonal to the first direction in [[a]] the plan view


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the at least one gate electrode includes two gate electrodes being spaced apart with an interval, and each gate electrode is a ring-shaped gate electrode, wherein the gate wiring metal includes a first connecting portion integrally connecting an end of one of the two gate electrodes, and a second connecting portion integrally connecting an end of the other of the two gate electrodes, wherein a drain electrode is placed at the interval, and wherein source electrodes are enclosed by the ring-shaped gate electrodes respectively in a plan view", as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811